DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
claim 1, the claim recites the newly added limitation “... and performing a check of the elongated segment to confirm a position of the branch to be uncovered;…” in lines 10-11.  The Examiner notes this limitation raises an issue of new matter.  Applicant points to [0049], [0056-57], and [0065-66] as support for the new amendment. However, the cited passages fail to support the amendment.  For instance, [0057] of the specification merely states “Such uncovering of the branch in sections has the advantage that after specific sections, a check of the uncovering operation may be made in which the automated uncovering does not take place continuously,”  and in no way states this check is to “confirm a position of the branch to be uncovered.”  As would be understood by one of ordinary skill in the art, the check described by the specification would be one made to determine if the uncovering processes are occurring as intended.  Therefore, the check is not specifically “to confirm a position of the branch to be uncovered” in the exact order and timing as claimed.
	The Examiner notes the amendment as filed will not be considered in a prior art rejection.

Regarding claims 2-11, the claims are rejected at least based on their respective dependencies on claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (GB 2092493, from Applicant’s IDS dated January 29, 2019) in view of Close et al. (US PUB 2010/0191376, hereinafter Close).

Regarding claim 1, Wood teaches:
A method for automatically uncovering a branch of a pipe system that is renovated with a lining tube, comprising the following steps, in particular in this sequence (see at least title/abstract):
providing an uncovering device, including a data processing unit (see at least Fig. 1, element 24, disclosing a cutting unit, i.e. an uncovering device; pg. 1, lines 100-106, disclosing a computing apparatus), in the pipe system and arranging the uncovering device in front of the branch to be uncovered (see at least Fig. 1; pg. 2 lines 1-10, disclosing the cutting unit is moved to an opening from side connection 12, i.e. a branch);
manually or automatically uncovering a first segment of the branch, by means of an uncovering unit of the uncovering device (see at least pg. 2, lines 79-86 and Fig. 6, disclosing cutting may proceed by the cutter entering at the center point of the portion of the lining to be cut, i.e. the first cut is the first segment; see also Fig. 3, element 56, i.e. an uncovering unit of the uncovering device);
manually or automatically uncovering an elongated segment of the branch, beginning from the first segment and extending toward an inner wall of the branch (see at least pg. 2, lines 79-86 and Fig. 6, disclosing the cutting device continues cutting from the center, i.e. the first segment, to the edge of the branch, i.e. at least an inner wall of the branch) ;
(see at least 
uncovering the branch by means of automatic milling, controlled by the data processing unit, by uncovering sections of the lining tube based on… the elongated segment, using the uncovering unit of the uncovering device (see at least pg. 2, lines 79-86 and Fig. 6, disclosing automatic milling based on the elongated segment, i.e. the segment created after the initial cut).
Wood does not explicitly teach:
d) inputting by means of an input unit a geometric shape corresponding to the branch to be uncovered;
 Wherein the shape (as cited above) is the input geometric shape and automatic milling based on the geometric shape.
However, in the same field of endeavor, pipe robots, Close teaches:
d) inputting by means of an input unit a geometric shape corresponding to the branch to be uncovered ([0077], disclosing an inputting device, i.e. an inputting means. [0091], disclosing using an inputting device to select a portion of the pipe to be cut (i.e. uncovered), e.g. in the shape of a square, i.e. a geometric shape);

	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the method of Wood to incorporate inputting a geometric shape and milling based on the geometric shape, as taught by Close.  One would have been motivated to make this modification in order to create a customizable cut to be repeated for similar branches, as taught by close in at least [0090-0092], thus increasing efficiency.
	Furthermore, the Examiner notes the combination does not explicitly teach the method in the particular order as claimed. 
	However, the order of the steps as claimed is simply a rearrangement of parts (SEE MPEP 2144), and therefore would have been obvious to one of ordinary skill as a matter of design choice. 	Alternatively, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) (from MPEP 2144).  These rationales apply to the dependent claims as well.
	Additionally, the Examiner notes the limitation wherein a position of the geometric shape with respect to the branch to be uncovered is determined based on the elongated segment is taught by Close in at least [0124-0126], disclosing “Based on the recorded lateral dimensions in the cut path… cut the lateral to the desired shape and location,” i.e. the recorded later dimensions is of the branch to be uncovered and therefore the position of the cut is with respect to the branch to be uncovered, and further disclosing “Perform multiple cuts and coordinate brushing or trimming (finishing) to prior cut laterals,” i.e. cuts are performed based on previous cuts, i.e. previous elongated segments, before the robot advances to the next lateral.

Regarding claim 2, the combination of Wood and Close teaches:
The method according to Claim 1, further comprising the following steps, in particular in parallel or subsequent to step d):
inputting the geometric shape by selecting the geometric shape from a shape library of geometric figures stored in the data processing unit, in particular including circles, ellipses, rectangles, and/or polygons,  (Close: [0090], disclosing a trace cut, i.e. selection of a geometric shape. [0091] uses the example of a square cut, i.e. a geometric shape including a rectangle or polygon) or (The Examiner notes that no weight is given to the optional limitations following the “or”)
drawing the geometric shape freehand and reading the freehand shape into the data processing unit by means of an image detection unit, in particular a scanner or a camera device, or
drawing the geometric shape freehand by means of the input unit, in particular by means of a trackpad or a mouse, wherein shape (Close: [0090-0091], disclosing a manual cut, i.e. freehand, using a mouse)
in particular at least one parameter of the geometric shape is selected or selectable from a group of parameters including a length, a width, a height, and a diameter of the geometric shape (Wood: see at least pg. 2, lines 99-108, disclosing selection of standard shape and sizes).


Regarding claim 3, the combination of Wood and Close teaches:
The method according to Claim 1, further comprising the following steps, in particular in parallel or subsequent to step d):
inputting a position of the geometric shape relative to the inner wall of the lining tube by means of the input unit, in particular an angular position of the geometric shape based on a midpoint of the radius of the lining tube and/or a distance based on the deepest point of the lining tube (Close: [0105-0107; 0119-0124], disclosing the use of markers to determine reference coordinates, including the radius and location of a lateral, i.e. the lining tube, and pitch, i.e. angular position, relative to the pipe.  These reference coordinates are used by other parts of the system, including the cutting position, i.e. the position of the geometric shape to be cut), and/or  (The Examiner notes that no weight is given to the optional limitations following the “and/or”)
detecting the position of the free end of the uncovering unit and automatically arranging the geometric shape, beginning at the detected position of the free end of the uncovering unit.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the method of Wood to incorporate the teachings 

Regarding claim 4, the combination of Wood and Close teaches:
The method according to Claim 1, characterized in that the uncovering device is designed in the form of a mobile robot having a chassis (Wood: see at least Fig. 3, element 44; disclosing a robot including a support chassis), and in particular includes a drive unit and/or is movable by means of a cable, in particular a cable that includes Kevlar fibers and/or at least one traction cable, and/or a traction cable (Wood: Fig. 3; Pg. 2, lines 14-20, disclosing drive motors, i.e. drive units, that enable movement of the robot through the pipe), and a drive unit that is externally connected to the cable and/or the traction cable (Wood: Fig. 3, element 46; pg. 2 lines 14-20, disclosing a pull shackle i.e. a drive unit is connected externally to a cable).
Regarding claim 5, the combination of Wood and Close teaches:
The method according to Claim 4, characterized in that the data processing unit is designed and configured for controlling or regulating the position of the uncovering device in the lining tube, in particular also during the uncovering of the branch (Close: [0019] disclosing a GUI running on a computer, i.e. the data processing unit; Fig. 7; [0056-0057], disclosing using the GUI and computer to control the robot inside the pipe, i.e. lining tube).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the method of Wood to incorporate the teachings of Close.  One would have been motivated to make this modification in order to more accurately 

Regarding claim 6, the combination of Wood and Close teaches:
The method according to Claim 1, characterized in that the uncovering unit of the uncovering device is situated on a movable end of a robot arm that is movable in at least two, spatial axes (Wood: Fig. 3; pg. 2, lines 26-33; disclosing the cutter is moveable in axis 58 and the axis 59,i.e. at least two spatial axes), and that is in particular retractable and/or includes at least one telescoping arm element (Wood: Fig. 3; pg. 2, lines 26-33; disclosing the cutter, i.e. the uncovering unit, is movable in the axis 58, i.e. retractable in relation to the robot).

Regarding claim 7, the combination of Wood and Close teaches:
The method according to Claim 1, wherein the first segment includes a center point of the branch (Wood: see at least Fig. 6), and wherein manually or automatically uncovering the elongated segment of the branch comprises beginning from the first segment and extending [in a direction] toward the inner wall of the branch (Wood: see at least Fig. 6; pg. 2, lines 86-89, disclosing the cut starts from the center and moves radially outwards, i.e. in a direction toward the inner wall of the branch).
The combination does not explicitly teach that the direction is downward.
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to try, i.e. to rotate the exemplary cut taught by Fig. 6 of Wood by at least 91 degrees in either direction, and thus achieve the predictable result of 

Regarding claim 8, the combination of Wood and Close teaches:
The method according to Claim 1, further comprising the following steps, in particular before step a): 
l) detecting a position of a branch, in particular by means of a measuring device, before a lining tube is drawn into the pipe system (Close: [0119-0121], disclosing marker placement near a lateral, i.e. detection of a branch, through camera recognition, i.e. a measuring device), and storing the position in the data processing unit (Close: [0121], disclosing recording the position of a lateral, i.e. a branch), or
m) inputting the position of the branch in the data processing unit (Close: [0121]), and
n) subsequently manually or automatically moving the uncovering device to the position of the branch that is stored in the data processing unit (Close: [0122], disclosing moving the robot to the recorded location).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the method of Wood to incorporate the teachings of Close.  One would have been motivated to make this modification in order to more accurately position the robot near a desired branch opening, thus increasing efficiency.

Regarding claim 9, the combination of Wood and Close teaches:
The method according to Claim 1, characterized in that the automated uncovering takes place in sections, and the length of the sections is settable by the user, preferably in the form of circular segment-shaped sections (Close: [0092], disclosing automatically performing a repeated function, i.e. automated uncovering, in sections),… wherein in particular after each of the sections, manual uncovering of the subsequent section takes place (Close: Fig. 8, element 245, disclosing a manual cut option).
The combination does not explicitly teach:
…the length of the sections is settable by the user, preferably in the form of circular segment-shaped sections,…
However, Close discloses the use of a script to perform automated functions in [0091] of Close.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the script taught by Close to include predetermined distances to make automated cuts.  One would have been motivated to make this modification in order to improve efficiency.

Regarding claim 10, the combination of Wood and Close teaches:
The method according to Claim 1, characterized in that the automated uncovering may be superimposed by manual inputting by the user for controlling the uncovering device by means of the input unit (Close: Fig. 8, element 245, disclosing a manual cut option, i.e. superimposed manual control), so that manual uncovering takes place in sections, wherein after the manual intervention ends, the uncovering is automatically continued along the specified geometric shape (Close: [0090-0092], disclosing after manual operation, previously recorded cuts are performed, i.e. automatic uncovering)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the method of Wood to incorporate the teachings 

Regarding claim 11, the combination of Wood and Close teaches:
The method according to Claim 3, wherein subsequent to step j), the method includes:
turning, rotating, tilting, and/or displacing the geometric shape by means of the input unit (Close: [0091], disclosing the operator selecting, by use of an input device the portion of pipe to be cut, i.e. manipulation of the geometric shape to be cut).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the method of Wood to incorporate the teachings of Close.  One would have been motivated to make this modification in order to make more accurate cuts in larger diameter pipes, as taught by Close in at least [0107], thus increasing efficiency.

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues that “neither Wood nor Close teach or suggest that the geometric shape is input after uncovering an elongated segment, and after performing a check on the uncovered elongated segment to confirm the position of the branch to be uncovered prior to inputting a geometric shape.” While the Examiner agrees that the combination of Wood and Close does not explicitly teach the claimed order of the method, this issue has addressed as an obvious .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vallapuzha et al. (US 8,170,715 B1, cited in a previous final rejection mailed April 20, 2021), disclosing checking after and during uncovering of the elongated segment (see fig 4, and Col. 7 lines 24-44, disclosing while cutting, impedance data is monitored, i.e. checked, including monitoring position of the cutting bit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664